DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Official Gazette Notice
1351 OG 212
February 23, 2010

Subject Matter Eligibility of Computer Readable Media - The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24,2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent
community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 19 defines a “machine-readable medium”.   The broadest reasonable interpretation of one of ordinary skill in the art would understand a computer readable medium to encompass both physical and transitory mediums, and therefore, the claim limitation as recited is considered non-statutory.  The Examiner suggests amending the claim to read “A non-transitory machine-readable medium…”.
Claim 20 is rejected based on its dependence on claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. US 11,347,304. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application
Claim 9 of U.S. Patent No. US 11,347,304
A system, comprising: 
a memory that stores executable components; 
and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: 
an information management component configured to analyze sensor data 

received from a set of sensors configured to detect conditions associated with a user or an environment associated with the user, wherein, 
based on a result of the analysis of the sensor data, 

the information management component is configured to determine customized information relating to 





the conditions, comprising a condition that is associated with a task involving a device that is located inside of a cabinet of a piece of equipment, and wherein 
the condition is determined to be located inside of the cabinet; 
and an interface component configured to present the customized information to the user to facilitate performance of the task by the user.

A system, comprising: 
a memory that stores executable components; 
and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: 
an information management component configured to analyze sensor data comprising historical sensor data relating to a device, 
received from a set of sensors configured to detect conditions associated with at least one of a user or an environment associated with the user, historical operational data relating to operation of the device, and lifetime rating data relating to a lifetime rating of the device, wherein 
the information management component is configured to determine a context associated with the user and a condition relating to the context, based on a result of the analysis, and determine customized information based on the context of the user, wherein 
the conditions comprise the condition that is associated with a maintenance task involving the device, wherein 
the condition relates to a remaining portion of a lifetime usefulness of the device, and wherein 
the customized information comprises notification information relating to the condition to notify the user about the condition relating to the remaining portion of the lifetime usefulness of the device; 
and an interface component configured to present the customized information to the user to facilitate performance of at least one task comprising the maintenance task; 
wherein 
the device is located inside of a cabinet of a piece of equipment, wherein 
the information management component is configured to determine devices, comprising the device, components associated with the devices, or one or more hazardous conditions located inside the cabinet, based on the result of the analysis, and determine the customized information based on the devices, the components, or the one or more hazardous conditions determined to be located inside the cabinet, and wherein 
the conditions comprise the one or more hazardous conditions.
Claim 9 of U.S. Patent No. US 11,347,304 differs from that of claim 1 of Instant Application in that it discloses additional limitations, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit said additional limitations, with motivation to provide a simple design choice alternative which would have only required a routine skill.


Claim 2 of Instant Application is similarly rejected over claim 9 of U.S. Patent No. US 11,347,304
Claim 13 of Instant Application
Claim 17 of U.S. Patent No. US 11,347,304
A method, comprising: 
analyzing, by a system comprising a processor, 





sensor data received from a set of sensors that sense conditions associated with at least one of a user, a device, or an environment associated with the user; 
based on a result of the analyzing of the sensor data, 














determining, by the system, customized data relating to the conditions, comprising a condition that is associated with a task involving the device that is located inside of a cabinet of a piece of equipment, and wherein 
the condition is determined to be located inside of the cabinet; 
























and presenting, by the system, the customized data, via an interface, to the user to facilitate performance of the task.

A method, comprising: 
analyzing, by a system comprising a processor, sensor data, comprising historical sensor data relating to a device, historical operational data relating to operation of the device, and lifetime rating data relating to a lifetime rating of the device, wherein 
the sensor data is received from a set of sensors configured to sense conditions associated with at least one of a user, the device, or an environment associated with the user; 


determining, by the system, a context associated with the user and a condition relating to the context, based on a result of the analyzing of the sensor data, the historical operational data, and the lifetime rating data, wherein 
the conditions comprise the condition that is associated with a maintenance task involving the device, and wherein 
the condition indicates a remaining portion of a lifetime usefulness of the device; 
determining, by the system, customized data based on the context of the user and the condition, wherein 
the customized data comprises notification data relating to the condition to inform the user about the condition that indicates the remaining portion of the lifetime usefulness of the device; 
and presenting, by the system, the customized data to the user to facilitate performance of the maintenance task; 
wherein 
the device is located inside of a cabinet of a piece of equipment, and wherein 
the method further comprises: 
based on the sensor data or equipment-related data relating to the piece of equipment, determining, by the system, devices, comprising the device, components associated with the devices, or one or more hazardous conditions located inside the cabinet, wherein 
the conditions comprise the one or more hazardous conditions; 
generating, by the system, virtual objects that respectively represent the devices, the components, or the one or more hazardous conditions determined to be located inside the cabinet, wherein 
the customized information comprises the virtual objects; 
and presenting, by the system, via an interface, the virtual objects, wherein 
the virtual objects are able to be virtually interacted with by the user to enable the user to plan or rehearse performance of the maintenance task.
Claim 17 of U.S. Patent No. US 11,347,304 differs from that of claim 13 of Instant Application in that it discloses additional limitations, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit said additional limitations, with motivation to provide a simple design choice alternative which would have only required a routine skill.


Claim 17 of Instant Application is similarly rejected over claim 17 of U.S. Patent No. US 11,347,304

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 11,347,304 in view of Lyons et al. (US 2013/0281207). 
As to claim 8 (dependent on 1), Claim 9 of U.S. Patent No. US 11,347,304 discloses the system, but fails to explicitly disclose that the customized information comprises at least one of augmented reality information or virtual reality information.
In the same field of endeavor, Lyons discloses a system [0310 – 0331] comprising information management component (Casino Management System [0313]), wherein customized information (instructions to facilitate maintenance task, fig. 75 – 82 [0320 – 0331]) comprises at least one of augmented reality information or virtual reality information (augmented maintenance [0320]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 9 of U.S. Patent No. 11,347,304 and the teachings of Lyons, such that the customized information would have comprised at least one of augmented reality information or virtual reality information as disclosed by Lyons, with motivation to provide the system with additional functionality of augmented maintenance with motivation to improve maintenance experience with augmented reality effects (Lyons [0310)).

Allowable Subject Matter
Claims 3 – 7, 9 – 12, 14 – 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3 (dependent on 1), the Prior Art of record fails to disclose the system, wherein 
the information management component is configured to determine devices, comprising the device, components associated with the devices, or one or more hazardous conditions located inside the cabinet, based on the result of the analysis of the sensor data, and determine the customized information based on the devices, the components, or the one or more hazardous conditions determined to be located inside the cabinet, wherein 
the cabinet, while in a closed position, obscures viewing of the device from outside of the cabinet, and wherein 
the conditions comprise the one or more hazardous conditions. (Emphasis Added.)

As to claim 6 (dependent on 1), the Prior Art of record fails to disclose the system, wherein 
the device is a controller component, wherein, based on the sensor data or device-related data relating to the controller component, the information management component is configured to generate virtual objects that respectively represent and are associated with controls or switches of the controller component, wherein 
the virtual objects comprises a virtual object that represents and is associated with a control of the controls or a switch of the switches, wherein 
the customized information comprises the virtual objects, wherein 
the interface component is configured to receive input data from the user to manipulate and modify the virtual object, and wherein, in response to the input data, the information management component is configured to modify the virtual object to perform a corresponding modification to the control or the switch of the controller component. (Emphasis Added.)

As to claim 7 (dependent on 1), the Prior Art of record fails to disclose the system, wherein 
the task is at least one of a maintenance task involving performance of maintenance on the device, an assembly task involving assembly of the device or a product associated with the piece of equipment, or a design task involving design of the device, the product, the piece of equipment, or an industrial automation system. (Emphasis Added.)

As to claim 9 (dependent on 1), the Prior Art of record fails to disclose the system, wherein 
the result is a first result, wherein 
the condition is a first condition, wherein 
the conditions comprise the first condition and a second condition, wherein 
the information management component is configured to analyze the sensor data, comprising historical sensor data relating to the device, historical operational data relating to operation of the device, and lifetime rating data relating to a lifetime rating of the device, wherein, based on a second result of the analysis of the sensor data, the historical operational data, and the lifetime rating data, the information management component is configured to determine the second condition that relates to a remaining portion of a lifetime usefulness of the device, and wherein 
the customized information comprises notification information relating to the second condition to notify the user about the second condition relating to the remaining portion of the lifetime usefulness of the device. (Emphasis Added.)

As to claim 14 (dependent on 13), the Prior Art of record fails to disclose the method, wherein 
the customized data comprises at least one of augmented reality data or virtual reality data, wherein 
a portion of the customized data comprises visual data, wherein 
another portion of the customized data comprises audio data or haptic data, and wherein 
the method further comprises: 
displaying, by the system, via a first interface, the visual data in a field of view of the user; 
and presenting, by the system, via a second interface, the audio data or the haptic data to the user, wherein 
the interface is the first interface or the second interface. (Emphasis Added.)

As to claim 15 (dependent on 13), the Prior Art of record fails to disclose the method, wherein 
the user is a first user, wherein 
the interface is a first interface, and wherein 
the method further comprises: 
determining, by the system, information, comprising a portion of the customized data, relating to the task, based on the result of the analysis; 
and presenting, by the system, the information, comprising the portion of the customized data, relating to the task, via a second interface, to a second user, wherein 
the information comprises visual data or audio data relating to the task, and wherein 
the visual data relates to a view of the device or the piece of equipment in connection with the performance of the task on the device by the first user. (Emphasis Added.)

As to claim 16 (dependent on 13), the Prior Art of record fails to disclose the method, further comprising: 
based on equipment-related data relating to the piece of equipment or the sensor data, determining. by the system, devices, comprising the device, components associated with the devices. or one or more hazardous conditions located inside the cabinet. wherein 
the conditions comprise the one or more hazardous conditions: 
and generating, by the system, virtual objects that respectively represent the devices. the components. or the one or more hazardous conditions determined to be located inside the cabinet, wherein 
the presenting, via the interface, of the customized data comprises presenting, via the interface, the virtual objects. wherein 
the virtual objects are able to be virtually interacted with by the user to enable the user to plan or rehearse performance of the task, and wherein 
the task is at least one of a maintenance task involving performance of maintenance on the device, an assembly task involving assembly of the device or a product associated with the piece of equipment, or a design task involving design of the device, the product, the piece of equipment, or an industrial automation system. (Emphasis Added.)

As to claim 18 (dependent on 13), the Prior Art of record fails to disclose the method, wherein 
the result is a first result, wherein 
the condition is a first condition, wherein 
the conditions comprise the first condition and the second condition, wherein 
the analyzing comprises analyzing the sensor data, comprising historical sensor data relating to the device, historical operational data relating to operation of the device, and lifetime rating data relating to a lifetime rating of the device, and wherein 
the method further comprises: 
based on a second result of the analyzing of the sensor data, the historical operational data, and the lifetime rating data, determining, by the system, the second condition that indicates a remaining portion of a lifetime usefulness of the device, wherein 
the customized data comprises notification data relating to the second condition to inform the user about the second condition that indicates the remaining portion of the lifetime usefulness of the device. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623